DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 23 MAR 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/047123, filed 16 August 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/375,666, filed on 16 August 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Election/Restriction
Applicant’s election without traverse of Group II, claims 25-31, and species election of i) AAAV8; ii) positions 533, 587, 588, 589, and 590 of AAV8; and iii) SEQ ID NO: 7 in the reply filed on 18 AUG 2021 is acknowledged.
Amendments
Applicant's response and amendments, filed 23 MAR 2022, is acknowledged. Applicant has added new claims 32-33 and amended claims 25, 26, and 28.
Claim Status
	Claims 1-9 are cancelled. Claims 10-33 are pending. Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Claims 25-33 are under current examination.
Examiner’s Note
For the sake of clarity of the record the following is noted in regard to AAV2 and AAV8 capsid position numbering and substitution designations.
AAV2 positions 484R, 485Q, 486Q, 487R, 488V, 4898, 490K, 491T, 527K, 528D, 529D, 530E, 531E, 532K, 585R, 586G, 587N, and/or 588R recited in claims 25 and 28 would normally be written in the art as R484, Q485, etc. (as, for example, per specification p. 40, line 5) or R484X, Q485X, etc. indicating that the wildtype sequence has an R at 484 that would be substituted for any amino acid (X). The corresponding positions according to art recognized nomenclature in AAV8 would be the corresponding amino acid at the position followed by the coordinate position in AAV8. Thus, AAV8 nomenclature would be: R487X, Q488X, Q489X, R490X, V491X, S492X, T493X, T494X, K530X, D531X, D532X, E533X, E534X, R535X, Q588X, Q589X, N590X, and/or T591X. 
The positions where AAV2 differs from the corresponding position in AAV8 are, in AAV8 nomenclature, T493(K490 in AAV2), R535(K532 in AAV2), Q588(R585 in AAV2), Q589(G586 in AAV2), and T591(R588 in AAV2). 
Applicant elected substitutions at AAV8 positions 533, 587, 588, 589, 590 of SEQ ID NO:7. AAV8 position 587 has no corresponding amino acid mapped to claimed positions in AAV2 (as per instant claims 25, 26, or 28; i.e. there is no substitution claimed at AAV2 position 584). [However, prior art, i.e. Cronin cited below, indicates that AAV8 position 587 is possibly highly relevant to the instant inventive concept.)
The elected substitutions in AAV8 that have corresponding claimed positions in AAV2 are E533, Q588, Q589, and N590. Thus, these are the elected species under current examination.
Claim 25: AAV8 substitutions at E533, Q588, Q589, and/or N590.
Claim 26: AAV8 substitutions at Q588.
Claim 28: AAV8 substitutions at E533, Q588, Q589, and/or N590.
Thus, a substitution at AAV8 position 588 (AAV2 position 585) would address all of the current claim limitations in regard to one or more substitutions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Vandenberghe—PECHAN—BOYE—Raupp—Cronin—Boye
Claims 25-31 stand rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe (Vandenberghe LH, et al. Gene Therapy. 2012 Feb;19(2):162-8), PECHAN (US20170304465A1; filed 2015-09-16), BOYE (WO2015126972A1; Publ. 27 AUG 2015), Raupp (Raupp C, et al. Journal of Virology. 2012 Sep 1;86(17):9396-408), Cronin (Cronin T, et al. EMBO Molecular Medicine. 2014 Sep;6(9):1175-90), and Boye (Boye SL, et al. Journal of Virology. 2016 Mar 28;90(8):4215-31; cited in IDS filed on 24 FEB 2020).
Vandenberghe teaches the state of the art before the effective filing date of the instant application; namely, that there is great versatility of AAV as a vector platform as there are a large number of AAV variants and many of these have unique transduction characteristics useful for targeting different cell types in the retina; and that rationally designed or in vitro evolved AAV vectors can be utilized to transduce several different cell types in the retina and to treat a variety of animal models of retinal disease (Abstract). Vandenberghe teaches that the continuous and creative development of AAV vectors provides opportunities to overcome existing challenges in retinal gene therapy such as efficient transfer of genes exceeding AAV’s cargo capacity, or the targeting of specific cells within the retina or transduction of photoreceptors following routinely used intravitreal injections (Ivt) and should ultimately advance the treatment of a wide range of blinding retinal conditions (Abstract). 
       Specifically, Vandenberghe teaches the following: 
The advent of anti-angiogenic therapies, administered through intravitreal injections (Ivt), render Ivt procedures highly routine clinical ophthalmologic interventions that are relatively safe and easy (p. 163 ¶5). 
Human retinal organ culture is attracting increasing interest as a tool to study AAV vector tropism and transduction characteristics and ultimately… one may develop a therapeutic AAV vector based on the most efficient serotype selected in NHP or human retinal culture, test its potency (that is, ability to express the therapeutic transgene) in explants (¶2, “Conclusions” p. 166).
Virtually all AAV serotypes tested by subretinal administration transduce the RPE efficiently but only AAV2 and AAV6 vectors transduce cells of the retina following Ivt; both AAV2 and AAV6 utilize heparan sulfate (HS/HSPG) as a cellular receptor (p. 165 ¶5). 
Emerging data supports that the ILM is a structural and biochemical barrier for AAV in a serotype-dependent manner, possibly due to the differential sequestration of AAV serotypes on the ILM by the presence of their cognate receptors and the observation that some AAVs can, and some cannot penetrate the inner retina, validates approaches to alter the vector and thereby avoid the blocking of transduction by the ILM (p. 166 ¶1).
Tyrosine modifications to AAV8 and AAV9 vector capsids result in improved transduction following intravitreal injection; single residue changes in these vectors, enabled transduction in a murine model at levels exceeding those of AAV2; and at higher doses, these vectors also demonstrate potential to penetrate to the outer retina and even the RPE to deliver their genetic payload (p. 166 ¶2).
AAV8 has emerged, among the naturally-occurring AAV serotypes, as providing the highest levels of PR transduction in several species. Non-human primate studies, confirmed findings from mouse, pig and dog and highlighted AAV8’s potential for PR gene targeting (p 165 ¶1). 
The ability of the small and penetrating AAV vectors to target the outer retina from the vitreal side may be an additional characteristic to further advance both pre-clinical and clinical retinal gene therapy given the ease of intravitreal administrations and the diffuse pattern of transduction that a single intravitreal administration can achieve (¶3, “Conclusions” p. 166). 
Challenges for clinical applications may be overcome by the development of AAV vectors with the appropriate capsid, the key determinant for AAV-mediated transduction (¶3, “Conclusions” p. 166).
In regard to particular serotypes and specific capsid mutations, the prior art teaches the following significant observations.
PECHAN (US20170304465A1; filed 2015-09-16) is directed to methods for treating myocilin (MYOC) glaucoma using adeno-associated viral (AAV) vectors comprising nucleic acids encoding R-spondin 1 (RSPO1), R-spondin 2 (RSPO2), R-spondin 3 (RSPO3) or R-spondin 4 (RSPO4) and/or an RNAi that targets myocilin (MYOC) (Abstract). In some embodiments, the AAV viral particle comprises an … AAV8, … a tyrosine capsid mutant, a heparin binding capsid mutant, an … or an AAV capsid comprising an amino acid substitution at one or more of positions R484, R487, K527, K532, R585 or R588, numbering based on VP1 of AAV2 [0015]. PECHAN teaches administration via intravitreal injection among other routes [0016],[0116], [0141], [0181] and specifies that the recombinant AAVs delivered to the eye of a mammal where other parts of the eye are transduced (e.g., retinal ganglion cells; or ocular cells ([0119]-[0120]). PECHAN clearly contemplates AAVs wherein substitution of one or more amino acids of the rAAV capsid that interacts with HSPG improves rAAV transduction (p. 19 ¶1 [0135]) and contemplates administering such AAVs by the routes disclosed, including intravitreally [0169].
BOYE (see ¶ [0193]) is directed to development of vectors capable of transducing PRs via intravitreal delivery and specifies that extracellular determinants of viral transduction must also be considered. BOYE teaches, as did Vandenberghe, that the internal limiting membrane (ILM) defines the border between the retina and vitreous and acts as a physical and biological barrier to AAV transduction following intravitreal injection in rodent and non-human primate retina. BOYE teaches that AAV2 and AAV8 attach to the ILM and accumulate at the vitreoretinal junction, with AAV2 exhibiting the most robust attachment, and states that only AAV2 mediated detectable transgene expression in the inner retina. BOYE, like Vandenberghe, points to the significance that AAV2 binds heparan sulfate proteoglycan (HSPG) which is abundant in the ILM, and contrasts that AAV8 binding involves the laminin receptor. BOYE provides an example that illustrates that addition of Y-F and T-V mutations (substitutions) to the AAV8 capsid modestly improves its ability to transduce inner/middle/outer retina following intravitreal injection demonstrating the importance of both extracellular and intracellular barriers to transduction. BOYE specifies that it is clear that the cellular receptors of the parent AAV serotype play a key role in influencing vector interaction with the vitreoretinal interface, strongly implicating HS binding) and states that results are consistent with findings that AAV2-based vectors have the highest affinity for the ILM suggesting that capsid mutants based on the AAV2 serotype have the highest potential for targeting transgene to PRs via the vitreous. BOYE suggests that as the capsid biology of AAV8, a strong transducer of PRs in situ, becomes known, an approach that capitalizes on respective receptor biology of AAV2 and AAV8 may yield improved variants and points to the published work of Raupp, et al.
Furthermore BOYE discloses embodiments of rAAVs comprising transgenes comprising AAV8 wherein the AAV8 capsid comprises substitutions noted for affecting interaction with cell receptors, stating that it was previously shown that AAV2 and AAV8 vectors containing point mutations of surface-exposed tyrosine residues (tyrosine to phenylalanine, Y-F) display increased transgene expression in a variety of retinal cell types relative to unmodified vectors following both subretinal and intravitreal injection [0143], [0192]. BOYE teaches that use of AAV8 capsid-based vectors may decrease off-target expression and that intravitreal delivery provides a surgically less pervasive means of injection [0196]-[0197].
Thus, BOYE clearly indicates the importance of AAV2 binding to HSPG in the biology linking tropism of AAVs administered via intravitreal injection with transduction of retinal cells (PRs) and that substitutions can be introduced that effect binding to cellular receptors and result in increased or decreased retinal cell transduction efficiencies following Ivt administration.
Raupp (cited by BOYE) is directed to a comparison of the in vivo gene transduction of rAAV2 and rAAV8 in mice and showed that single amino acid exchanges in the 3-fold protrusions of AAV8 in the surface loops had a strong influence on transduction efficiency and tissue tropism. Raupp also teaches that insertion of new peptide motifs at position 590 in AAV8 also enabled retargeting of AAV8 capsids to specific tissues, suggesting that these sequences can interact with receptors on the cell surface (Abstract). Raupp teaches that AAV8 had been proven to provide an enormous therapeutic potential, before the effective filing date of the instant invention, and that specialized cells in brain and retina are preferentially transduced by AAV8 (¶2 p. 9396). Raupp teaches that a reduced amount of basic residues was observed for AAV8 at the mapped-AAV2 heparan sulfate proteoglycan (HSPG) binding region, which is consistent with a non-heparin-binding phenotype of AAV8 (p. 9396 ¶). 
Thus, it was known in the art that AAV2 binds HSPG as its primary receptor and unmodified AAV8 does not. Residues at positions 585 and 588 in AAV2 were known to confer HSPG binding. Thus, substitutions in AAV8 for amino residues in AAV2 at these corresponding positions in AAV8 would be obvious substitutions to make to predictably increase binding to HSPG as Raupp demonstrated (see also, citations below).
Raupp substituted five different VP domains from AAV2 into AAV8 to generate chimeric AAV packaging vectors (Fig. 1A), and demonstrated that the chimera that introduced the AAV2 residues 586-GnRQ-589 (region 6), partially reconstituted HS binding on the AAV8 capsid 589-QnTA-592 (Fig. 3E, and p. 9401 ¶2). Although Raupp, clearly links the amino acid residues (R, Arg) in AAV2 capsid at positions 585 and 588 with HSPG binding and shows that introduction of a single arginine in the GRNT domain conferred weak HSPG binding on AAV8 capsids, Raupp did not examine the AAV8 variants with increased HSPG binding for improved transduction of retinal cells following intravitreal inoculation, but clearly taught that such mutations would be expected to possibly effect transduction efficiency (see also Fig. 4). Cronin similarly teaches that introduction of a single arginine into the same domain region of AAV8 (585-594, Table 1, Var 2) altered by Raupp conferred enhanced transduction of retinal cells following intravitreal injection of the AAV8 variant, AAV2/8BP2 (see, for example, Fig 2B, 2H, 3B-C and 3H, Table 2).
Finally, Boye (2016) teaches that AAV has emerged as the vector of choice for gene delivery to the retina, with attention focused on developing vectors that can mediate transduction following noninvasive, intravitreal injection. Boye, like Vandenberghe, BOYE, and Raupp, points to the role of HS/HSPG binding in intravitreally mediated transduction of retina, stating that HS binding of AAV2-based variants and other AAV serotype vectors and the correlation of this property with transduction points to HS affinity as a factor controlling retinal transduction following Ivt delivery. Boye teaches that mutations to any or all of the canonical HS residues in AAV2 resulted in the failure of the HS variants to transduce retina by Ivt injection (Abstract), but also points out that HS binding is not the only requirement for improved Ivt-mediated transduction (“Importance” p. 4215). Furthermore, Boye clearly indicates that single point mutations and combinations of mutations in the capsid gene(s) will need to be fine-tuned as mutations that result in AAV capsids with too strong an affinity for the HS receptor (see Fig 4B and 5A, AAV5 and AAV8 +HS) prevent transduction of retinal cells when administrated intravitreally and clearly states and suggests that an HS affinity similar to that of AAV2 is desirable (p. 4224 ¶1 and p. 4229 ¶1).
Thus, in regard to instant claims 25-28 and 31, before the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious and would have had the knowledge and motivation to address the problem of attaining a capsid variant of AAV for relatively safe and easy intravitreal (Ivt) administration for delivering transgenes packaged by AAVs comprising modified capsids to the retinal cells to treat retinal disorders in human subjects as clearly taught by Vandenberghe, PECHAN, and BOYE. The prior art teaches that AAV2 and AAV8 were well established as vectors of choice for clinical applications and indicate that AAV2 and AAV8 had high rates of transduction of various retinal cells (including PRs especially for AAV8), and in the case of AAV2 (and AAV6) an ability to transduce retinal cells following Ivt injection. 
Thus, a practitioner, would find it obvious and would be strongly motivated to modify AAV8, since it has the desired characteristic of highly efficient transduction of retinal cells (e.g. PRs as taught by Vandenberghe), with a combination of one or more substitutions in its capsid to fine-tune AAV8 affinity for HS binding that would reasonably facilitate efficient transduction of retinal cells following Ivt injection (as indicated by Raupp, Cronin, and Boye). Raupp, Cronin, PECHAN, and Boye all indicate that residues of interest for targeted substitutions would almost certainly involve those in positions identified in the prior art including AAV2 positions 585-591 (PECHAN: R484, R487, K527, K532, R585 or R588; Raupp: especially residues from regions 5-6, positions 578-589, Fig 2A; and Cronin: 582-591) or AAV8 positions (PECHAN: 487, 490, 530, 588, 591; Raupp: 581-592; and Cronin: 585-594). Thus, the prior art clearly teaches that a practitioner would have a reasonable expectation of success in introducing substitutions to the AAV8 capsid at one or more of these positions in order to generate a variant that had increased HS/HSPG binding and increased retinal cell transduction following relatively safe and effective Ivt injections for AAV-mediated transgene delivery and treatment of retinal disorders in a human or mammalian subject. A practitioner taking the teachings of the cited art above would reasonably expect that mutations to AAV8 capsid at positions 585, or 587, or 588 or perhaps any residue in this region that introduces an Arg (R) or basic amino acid into the AAV8 capsid might confer greater HS affinity and increase transduction of retinal cells following Ivt injection because both Raupp and Cronin demonstrate an increase in HS binding and/or increased tropism to retinal cells following Ivt injection by introducing an R at positions 587 and 588 in the AAV8 vector capsid, and because PECHAN, BOYE, and Vandenberghe clearly suggest these modifications and expectations without demonstrating a reduction to practice.
In regard to the further limitation of claim 29, Vandenberghe teaches AAV novel vectors envisaged for treatment of a wide range of blinding retinal conditions (abstract) and offers specific examples of treating Lebers congenital amaurosis (LCA2; p. 164 ¶1); Cronin teaches applications to address safety and efficacy relating to AAV-mediated retinal gene augmentation therapy indicating that data have been collected in early- and late phase clinical trials in children and adults with a rare, early onset blindness called Leber’s Congenital Amaurosis, and that an AAV mediated gene delivery approach could theoretically be used to reverse blindness in other inherited diseases (“Problem” ¶1, box on p. 1187).
In regard to the further limitation of claim 30, Cronin teaches that data from experiments in human retinal explants show GFP-positive ON-bipolar cells after infection with AAV2/8BP2 (Supplementary Fig S8), thereby providing evidence that the viral tropism and transgene expression characteristics in mice and humans are similar and further comments that such transduction of human explants could not be achieved using the unmodified AAV2/8 and thus argues that the strategy developed in mice can ultimately be extrapolated to humans, indicating that their work is an essential first step in the development of optogenetic agents for the reversal of advanced forms of blindness (p. 1184 ¶2). Both Vandenberghe and Cronin are clearly directed to treatment in humans and highlight the relevance of in vitro human retinal cultures as a step to clinical trials in humans. Vandenberghe (p. 166, “Conclusions and Perspectives” ¶1-4), PECHAN [0076], BOYE (claim 20), and Boye (p. 4216 ¶2) also clearly envisage AAV-mediated gene delivery for applications for gene therapy in human subjects.
In regard to the further limitation of claim 31, BOYE teaches rAAV vectors containing ON bipolar cell-specific promoters operably linked to a nucleic acid segment that encodes one or more therapeutic agents [0011], [0027], [0036].
Vandenberghe–PECHAN–BOYE–Raupp–Cronin–Boye–SAMULSKI
Claims 25-26, 28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe (Vandenberghe LH, et al. Gene Therapy. 2012 Feb;19(2):162-8), PECHAN (US20170304465A1; filed 2015-09-16), BOYE (WO2015126972A1; Publ. 27 AUG 2015), Raupp (Raupp C, et al. Journal of Virology. 2012 Sep 1;86(17):9396-408), Cronin (Cronin T, et al. EMBO Molecular Medicine. 2014 Sep;6(9):1175-90), and Boye (Boye SL, et al. Journal of Virology. 2016 Mar 28;90(8):4215-31; cited in IDS filed on 24 FEB 2020), herein Vandenberghe–PECHAN–BOYE–Raupp–Cronin–Boye , as applied to claims 25-26 above, and further in view of SAMULSKI (US20070196338A1). 
The combined teachings of Vandenberghe, PECHAN, BOYE, Raupp, Cronin and Boye render obvious the inventions of claims 25, 26, and 28 as presented above. In regard to the limitations of claims 32-33, Vandenberghe–PECHAN–BOYE–Raupp–Cronin–Boye do not teach an amino acid substitution in an AAV capsid corresponding to E530 in AAV2.
SAMULSKI teaches that a single amino acid substitution at this position in AAV capsids (serotypes 1, 2, 3b, 4, 6, and 8) confers or enhances, i.e. increases, HS binding ([0178]-[0179]; Fig. 4) and teaches that recombinant AAV virions comprising a heterologous nucleic acid molecule (of serotypes 1-11; claims 1-18) and this single site capsid substitution can be administered intraocularly [0170] and/or to cells of the eye (including retinal cells and retinal pigment epithelium; [0160]) and/or for methods of treating retinal disorders (claims 23-27). As the prior art teachings of Vandenberghe–PECHAN–BOYE–Raupp–Cronin–Boye support a reasonable expectation that an increase in HS-binding may be sufficient to provide a recombinant AAV virion with the altered capsid an ability to overcome the ILM boundary and transduce retinal cells following intravitreal/intraocular administration, it would be prima facie obvious before the EFD of the application to one of ordinary skill in the art to perform a method of introducing a nucleic acid molecule into a retina cell and/or retinal pigment epithelium cell of a subject, comprising intravitreally administering an adeno-associated virus (AAV) vector that comprises: a) the nucleic acid molecule; and b) a capsid protein which comprises an amino acid substitution that increase heparan sulfate binding, wherein the AAV is selected from the group consisting of AAV1, AAV4, AAV5, AAV7, AAV8, AAV9, AAV10, and AAV11, and derivatives thereof, wherein the amino acid substitution corresponds to and is at E530 of AAV2. A practitioner would have a reasonable expectation of success because SAMULSKI teaches the expectation of success according to the recited claims and because SAMULSKI teaches the exact substitution and the rationale for administering the recombinant AAV virions for the intended purpose and because Vandenberghe–PECHAN–BOYE–Raupp–Cronin–Boye teach the link between necessary HS binding and transduction of retinal cells following Ivt administration. Thus, the inventions of claims 32 and 33 would have been obvious to one of ordinary skill in the art before the EFD of the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 23-25 of U.S. Patent No. 7,867,484. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Claims 23 and 25 of US7867484 are directed to a method of delivering a nucleic acid to a subject comprising administering to the subject the virus vector of claim 1, wherein the subject has a disorder selected from the group consisting of… a retinal degeneration disorder. Claim 1 is directed to a virus vector comprising: (a) an adeno-associated virus (AAV) capsid comprising an amino acid substitution that results in a positively charged amino acid at amino acid position 531 in an AAV1 capsid subunit or at the corresponding amino acid position in other AAV capsid subunits (which corresponds to E530 in AAV2 as pers claim 2(b) and 4; and various other sites in the other AAV serotypes recited in claims 2-12); and (b) a recombinant nucleic acid comprising a terminal repeat (TR) sequence and a heterologous nucleic acid sequence that enhances HS binding (claim 18). Although US7867484 does not claim a specific (intravitreal) route of administration, the specification discloses intraocular administration (col. 26 lns. 30-32) and introducing the viral vector and heterologous nucleic acid to cells of the eye including retinal cells and retinal pigment epithelium (col. 24 lns 58-63) for the treatment of retinal degenerative diseases including macular degeneration (col. 21 lns. 25-27). Thus, US7867484 claims 1-12, 18, 23, and 25 are patentably indistinct from instant claims 25, 26, 28, 31, 32, and 33 in regard to the structure of the AAV virions being administered. Because the structure of the recombinant virions being administered provides the functional outcome(s) of the recited method claims the claims are patentably indistinct. 
Additionally, claims of 13-17 of US7867484 are patentably indistinct from instant claim 27 because the claims are directed to patentably indistinct structural limitations wherein the nucleic acid molecule encodes a therapeutic protein or therapeutic RNA. Claim 25 of US7867484 is patentably indistinct from instant claim 29 because both claims are directed to the limitation of treating the disorder of macular degeneration. Claim 24 of US7867484 is patentably indistinct from instant claim 30 because both claims are directed to a method wherein the subject is human.
Response to Applicant’s Arguments and Remarks
Applicant's arguments filed 23 MAR 2022 have been fully considered but they are not persuasive for the following reasons.
The instant claims are directed to AAV capsids which comprise one or more amino acid substitutions that increase heparan sulfate binding. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Vandenberghe is related to the instant invention in that Vandenberghe teaches that there are a large number of AAV variants that have unique transduction characteristics that will provide for targeting of specific cells within the retina or transduction of photoreceptors following routinely used intravitreal injections (lvt) and should ultimately advance the treatment of a wide range of blinding retinal conditions. In respect to this general teaching Vandenberghe explicitly teaches that AAV2 and AAV6 vectors transduce cells of the retina following lvt and that both AAV2 and AAV6 utilize heparan sulfate (HS/HSPG) as a cellular receptor (p. 165 ,is). These features taught by Vadenberghe bear specifically on instant claim 25 and the intended method and the introduction of amino acids in AAV capsid that mediate binding to the recognized receptor HS/HSPG and thus necessary for the method. Furthermore, Vandenberghe explicitly validates approaches to alter the vector and thereby avoid the blocking of transduction by the ILM (the barrier between the route of injection and the target cells). Additionally, Vandenberghe explicitly states the use of AAV8 vectors as naturally-occurring AAV serotypes, that provide the highest levels of PR transduction in several species, including humans. Thus, Vandenberghe provides the art recognized rationale for modifying AAV capsids, including AAV8 capsids, for increased HS/HSPG binding and/or for increased transduction of retinal cells following Ivt administration. Vandenberghe does not teach the specific substitutions, and need not, as those teachings are provided by the other cited prior art.	
As provided in the prior action PECHAN clearly contemplates AAVs wherein substitution of one or more amino acids of the rAAV capsid that interacts with HSPG improves rAAV transduction (p. 19 ,i1 [0135]) and contemplates administering such AAVs by the routes disclosed, including intravitreally [0169]. BOYE (2015), in addition to reinforcing the teachings of Vandenberghe, clearly indicates the importance of AAV2 binding to HSPG in the biology linking tropism of AAVs administered via intravitreal (Ivt) injection with transduction of retinal cells and teaches the general concept that substitutions in the capsid will effect binding to cellular receptors and result in increased or decreased retinal cell transduction efficiencies following lvt administration. Thus PECHAN and BOYE support the teachings of Raupp who clearly demonstrates altering HS/HSPG binding and tissue tropism by substituting amino acids in AAV8 with amino acids from AAV2 and highlights both specific residues that alter HS/HSPG binding and enhance infectivity in those cell types that facilitate HS-mediated infection and regions of interest, such as region 6 for additional substitutions. In addition to these specific substitutions and regions of interest for additional substitutions, Raupp teaches and highlights the clinical advantages and interest in the elected species of AAV8. And Cronin teaches that introduction of a single arginine into the same domain region of AAV8 (585-594, Table 1, Var 2) altered by Raupp conferred enhanced transduction of retinal cells following intravitreal injection of the AAV8 variant (see, for example, Fig 2B, 2H, 3B-C and 3H, Table 2). Boye (2016) demonstrates that specific substitutions can be made to AAV8 that increase the HS/HSP binding and indicates that HS binding, while critical for AAV2-based vectors, is not the sole determinant for transduction via the Ivt route, indicating it is a determining factor just not the only determining/necessary factor. Boye (2016) also demonstrates the routine experimentation known and practiced in the art available to one of ordinary skill in the art to evaluate which residues contribute to either and/or both functional outcomes of the instant claims. Thus, the combined references provided in the prior rejection directly teach specific limitations and/or the rationales and/or challenges recognized by those of ordinary skill in the art that directly bear on the motivation and knowledge and skill for manipulating AAV capsids for enhanced HS/HSPG binding and/or increased retinal cell transduction following Ivt administration and thus, render obvious the method(s) of the claims. Furthermore, the cited art, taken together, also indicates that the practitioner would have reasonable expectations of success in generating AAV variant capsids incorporating amino acid substitutions from AAV2 capsids, through routine experimentation, that were known and or suspected to confer increased HS/HSPG binding and/or increased retinal cell transduction following Ivt administration. Thus, Applicant’s arguments have been fully considered and are not found persuasive. 
Additionally, Applicant argues that Raupp does not teach a mutation at position 587 or 588 of AAV. This is not accurate. Raupp explicitly teaches mutation at residue 588 (Fig. 4A-B). In addition, Raupp explicitly teaches that mutations in AAV8 from 585-590 suggest that residues within the 3-fold protrusions or adjacent to it are critical structures involved in AAV transduction, given that they also contain an HS binding site and an integrin binding site in AAV2 (p. 9397¶2). And applicant argues that Raupp teaches mutations only in combination and not as single amino acid substitutions; this argument is not commensurate in scope with the claims under consideration and is thus, not found persuasive. Applicant’s previous claims were not limited to a single amino acid change in the AAV capsid. And of Applicant’s amended claims only new claims 32 and 33 are limited to a single amino acid change (AAV2 E530/ AAV8 E533). Even if the claims were limited to a single amino acid substitution, Cronin teaches that introduction of a single arginine into the same domain region of AAV8 (585-594, Table 1, Var 2) altered by Raupp conferred enhanced transduction of retinal cells following intravitreal injection of the AAV8 variant (see, for example, Fig 2B, 2H, 3B-C and 3H, Table 2).
Thus, Raupp clearly demonstrates the advantages of AAV8 capsids comprising various mutation combinations at residues in region 6 (and 7) and at specific sites corresponding to AAV8 Region 6: at 588, 589, 590, 591, 592, and Region 7 at 594, 595, 597 (Figs. 3B and 4A-B; p. 9398¶2) and demonstrates increased HS binding (in Fig. 3E) for some of these mutants and Cronin demonstrates the enhanced transduction of retinal cells in AAV8 with single amino acid substitutions in the same region (585-594, Table 1, Var 2). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
	Claims 25-33 are rejected. No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                             /KEVIN K HILL/                                                       Primary Examiner, Art Unit 1633